DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and claims filed 2/22/2020 have been fully considered.  
Upon an updated search and reconsideration, a new grounds of rejection has been provided.  The office action is accordingly non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16, 18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (U.S. 2012/0046521 A1, of record) in view of Warnack (U.S. 2010/0030250 A1).
	Regarding claim 1, 10, 14, and 15, Hunter et al. teach a device for determining a specific position of a distal end of a catheter in an anatomical structure, comprising a catheter (e.g. para 36, “catheter”; para 41, “steerable catheter”; para 82, “catheter”) comprising a distal end and a position sensor arranged spaced apart from the distal end in a proximal direction (e.g. para 41, “at or near the tip”) and a processing unit, wherein the position sensor is configured to provide position data as the catheter is moved through the anatomical structure (e.g. para 36, 41, 49; abstract) and wherein the processing unit 
	Hunter et al. may not explicitly teach that the path is used.  However, Hunter et al. explicitly teaches that in many embodiments the path can be used along with the location to determine the location of the instrument relative to a segmented airway or vessel (e.g. para 50, “one can use the knowledge of the path traveled by the instrument and segmented airway or vessel from the acquired image…to limit the possibilities of where the instrument is located in the patient”; also see para 107, “determine if the surgical instrument 12 has potentially punctured the vessel or airway.  This can be done by determining the reported location is too far from the centerline or the trajectory of the path traveled is greater than a certain angle…the last known location can be used to aid in determining the new location…”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include using the path along with the position sensor information in order to provide an optimal display of the instrument’s location and to provide a more accurate assessment of the instrument’s current location (e.g. para 50, last sentence). 
	Hunter et al. does not teach that the position of the distal end of the catheter is based on an inference of the specific position of the distal end of the catheter in the anatomical structure from a known distance between the distal end of the catheter and a position of the position sensor on the 
 		Regarding claim 2, Hunter et al. teach further comprising an intravascular data acquisition sensor arranged essentially at the distal end of the catheter and configured to provide intravascular data (e.g. para 82, “IVUS” or “OCT”; para 45, “optical coherence tomography…EM sensor…knowing the 3D location and orientation of the multiple 3D volumes…”). 
 		Regarding claim 3, Hunter et al. teach wherein the processing unit is further configured to register intravascular data with position data of the position sensor and/or with the anatomical data based on the position data of the position sensor (e.g. para 46, “based on PTD signal”). 
 		Regarding claim 4, Hunter et al. teach wherein the position data are used to extend the detection of the path beyond the given anatomical data (e.g. para 104, “projected path”).  
		Regarding claim 5, Hunter et al. teach further comprising a feedback unit configured to provide feedback about the movement of the catheter relative to the path, preferably based on the position data (e.g. fig. 13, item 50 & 48).  
claim 6, Hunter et al. teach wherein the path is defined by a start and/or an end point identified either by user input or by the positions of the data acquisition sensor and/or the position sensor (e.g. para 104, “projected path”, a projected path must either have a start point or end point determined at least in part by user input; alternatively refer to fig. 18, “TARGET SPHERE”).  
		Regarding claim 7, Hunter et al. teach wherein the device further comprises a display unit configured to present a synchronized view of the intravascular data and the anatomical data based on the position data (e.g. para 103 & 104; fig. 13, items 48, 50, & 52; fig. 14, item 68).  
		Regarding claim 8, Hunter et al. teach wherein the anatomical data unit is configured to provide said given anatomical data (e.g. for anatomical data unit see at least para 45, refer to the “pre-acquired or intra-procedurally acquired CT, fluoroscopic, ultrasound, or 3D fluoroscopic images”; also refer to fig. 11, item 32; fig. 8, item 40; fig. 7, item 52).  
		Regarding claim 9, Hunter et al. teach wherein the position sensor is an electromagnetic sensor (e.g. para 40-48, refer to “EM sensor”) and/or the anatomical data unit is an X-ray unit (e.g. para 53, “X-ray device”), preferably an angiography unit. 
		Regarding claim 12, 22, and 24, Hunter et al. teach providing an anatomical data unit, registering the position sensor with the anatomical data unit, generating anatomical data, and providing the anatomical data (e.g. para 103 & 104; fig. 13, items 48, 50, & 52; fig. 14, item 68)
 		Regarding claim 13, 23, and 25, Hunter et al. teach providing an intravascular data acquisition sensor arranged essentially at the distal end of the catheter and configured to provide intravascular data, and registering intravascular data with position data of the position sensor and/or with the anatomical data based on the position data of the position sensor (e.g. para 82, “IVUS” and “OCT”; para 45, “optical coherence tomography…EM sensor…knowing the 3D location and orientation of the multiple 3D volumes…”).  
claims 16, 18, and 20, Hunter et al. teach tracking the position sensor in the anatomical structure based on a registration of the anatomical data of the anatomical structure and the position data of the position sensor (e.g. para 82, “IVUS” and “OCT”; para 45, “optical coherence tomography…EM sensor…knowing the 3D location and orientation of the multiple 3D volumes…”; para 98, “registering image space to patient space”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMER M CHAO whose telephone number is (571)272-0674.  The examiner can normally be reached on Monday – Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELMER M CHAO/Primary Examiner, Art Unit 3793